IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 11, 2007
                                 No. 06-50755
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

SHAWN MICHAEL HRABAL

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:05-CR-224-3


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Shawn Michael Hrabal appeals the sentence imposed following his guilty-
plea conviction for possession with intent to distribute 50 or more grams of
methamphetamine. He argues that the district court erred in not granting him
a three-level reduction in his offense level for acceptance of responsibility. As
part of his plea agreement, Hrabal waived his right to appeal his sentence “on
any ground other than a good faith allegation that it was the result of ineffective
assistance of counsel or prosecutorial misconduct.” The record reflects that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50755

Hrabal read, signed, and understood the plea agreement, which included the
above explicit unambiguous waiver of appeal, and the district court informed
Hrabal of the waiver at his rearraignment hearing. Therefore, the waiver was
both knowing and voluntary. See FED. R. CRIM. P. 11(b)(1)(N); see also United
States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). Thus, the waiver bars Hrabal
from arguing on appeal that the district court erred in not granting him a
three-level reduction in his offense level for acceptance of responsibility.
      Hrabal argues that his trial counsel was ineffective in that he did not
argue at sentencing that Hrabal was entitled to a three-level reduction for
acceptance of responsibility. In the instant case, the district court did not
conduct an evidentiary hearing, and neither Hrabal nor the Government
presented any evidence addressing the allegation. The record is not sufficiently
developed to allow consideration at this time of Hrabal’s claim of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006). This does not prejudice Hrabal’s right to raise this claim in a later
postconviction proceeding.
      AFFIRMED.




                                        2